NUMBER 13-21-00125-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

____________________________________________________________

JONATHAN REY CHAVEZ
A/K/A JONATHAN CHAVEZ,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

             Before Justices Longoria, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Hinojosa

      Appellant Jonathan Rey Chavez a/k/a Jonathan Chavez attempts to appeal a

judgment convicting him of burglary of a habitation. The trial court sentenced appellant

on November 18, 2014. Appellant filed his notice of appeal on April 26, 2021. On that
same day, the clerk of this Court notified appellant that it appeared the appeal was not

timely perfected. Appellant was advised that the appeal would be dismissed if the defect

was not corrected within ten days from the date of receipt of the Court’s directive. We

dismiss the appeal for want of jurisdiction.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

a notice of appeal is filed within thirty days after the appellant’s sentence is imposed or

suspended in open court unless a motion for new trial is timely filed. TEX. R. APP. P.

26.2(a)(1). When a timely motion for new trial has been filed, the notice of appeal shall

be filed within ninety days after the sentence is imposed or suspended in open court. Id.

R. 26.2(a)(2). This deadline may be extended if, within fifteen days after the deadline

expires, the party files the notice of appeal and a motion complying with Rule 10.5(b) of

the Texas Rules of Appellate Procedure. See id. R. 26.3.

       This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, we do not have jurisdiction to address the merits of the appeal

and can take no action other than to dismiss the appeal for want of jurisdiction. Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Appellant may be entitled to an

out-of-time appeal by filing a post-conviction writ of habeas corpus returnable to the Texas

Court of Criminal Appeals; however, the availability of that remedy is beyond the

jurisdiction of this Court. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); see also Ex

parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

       We dismiss the appeal for want of jurisdiction.


                                               2
                                 LETICIA HINOJOSA
                                 Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
5th day of August, 2021.




                             3